Citation Nr: 0636012	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-00 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an earlier effective date (EED) for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU) prior to January 11, 
2002.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Roanoke, Virginia, Regional Office 
(RO).  

The veteran and his wife provided testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the RO in April 2005.  A transcript of the hearing is in 
the claims folder.  


FINDINGS OF FACT

1.  A claim of entitlement to nonservice-connected pension, 
later accepted as a claim for service connection for diabetes 
mellitus was received by VA from the veteran on November 4, 
2000; service connection for diabetes mellitus secondary to 
herbicide exposure, rated at 40 percent, was granted in 
January 2002, with an effective date of November 4, 2000.

2.  The award of service connection for heart disease was 
predicated on a claim for multiple disabilities filed on 
January 11, 2002; a 60 percent rating was effective for heart 
disease as of that date.  

3.  The veteran did not meet the criteria for a TDIU prior to 
January 11, 2002.


CONCLUSION OF LAW

The assignment of effective date earlier than January 11, 
2002 for an award of a TDIU is not warranted.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The appellant 
was notified generally of the VCAA duties to assist by 
correspondence dated in November 2003.  The veteran's service 
medical records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  The veteran and his wife 
provided testimony before the undersigned Veterans Law Judge 
at a Travel Board hearing held at the RO in April 2005.  
Further attempts to obtain additional evidence would be 
futile.  

Consistent with the recent holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), the RO ideally should have included 
information with regard to effective dates and disability as 
part of its notice process.  It did not do so.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Moreover, 
any perceived failure in the timing or adequacy of VCAA 
notice by the RO constituted harmless error.  See also Conway 
v. Principi, 353 F.3d 1369, 1374 (2004); see also VAOPGCPREC 
8-2003.  The duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.

Earlier Effective Date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2005).  Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  Thus, the effective date of 
an evaluation and award of compensation for an increased 
rating claim is the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  An earlier effective date may be assigned when it is 
factually ascertainable that an increase in disability 
occurred and the claim for increase was received within one 
year from that date, but otherwise the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claim for unemployability 
compensation was, in essence, an application for an increased 
rating.  See Wood v. Derwinski, 1 Vet. App. 367, 369 (1991); 
see also Isenbart v. Brown, 7 Vet. App. 537 (1995).  The 
Court has also held that a total rating based upon individual 
unemployability was merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under VA's Schedule for Rating Disabilities.  See Norris v. 
West, 12 Vet. App. 413, 420-421 (1999); see also Roberson v. 
Principi, 251 F.3d 1378 (2001).  The Court further held that 
a claim for a total disability rating based on individual 
unemployability was reasonably raised when a claimant, whose 
schedular rating met the minimum criteria under 38 C.F.R. § 
4.16(a), requested entitlement to an increased rating and 
when there was evidence of current service-connected 
unemployability in the claimant's claims file or in records 
under VA control.  Norris, 12 Vet. App. at 421.

VA law provides that a total rating for compensation may be 
assigned where the schedular rating is less than total when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a) (2005).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded);  Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) ("The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application."); Wright v. Gober, 10 
Vet. App. 343, 346-47 (1997) (holding that an application 
that had been previously denied could not preserve an 
effective date for a later grant of benefits based on a new 
application).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2005).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

Based upon the evidence of record, the Board finds an 
effective date earlier than January 11, 2002, for the award 
of TDIU is not warranted.  The pertinent facts are 
essentially undisputed.  The veteran's claim for nonservice-
connected pension was filed November 4, 2000, and was 
accepted as the date of claim for service connection for type 
II diabetes mellitus.  In a January 2002 rating decision, 
service connection was granted for this condition secondary 
to herbicide exposure based on Vietnam service, and a rating 
of 40 percent was awarded effective from November 4, 2000.  
On January 11, 2002, the veteran filed a claim for service 
connection for several conditions, including heart disease, 
as secondary to diabetes mellitus.  In an October 2002 rating 
decision, the RO granted service connection for heart disease 
as secondary to diabetes, finding the condition 60 percent 
disabling.  The effective date of service connection for 
heart disease and the 60 percent rating was January 11, 2002, 
the date of claim.  Service connection was also granted for 
peripheral neuropathies at that time.  The veteran applied 
for TDIU in October 2002.  In a November 2002 rating 
decision, the RO assigned TDIU effective from January 11, 
2002.  

The veteran disagrees with the effective date assigned for 
the total disability rating.  He testified that he seeks an 
effective date of November 4, 2000, for TDIU, since this is 
the original date of his claim for diabetes.  He urges that 
he has been disabled due to the combined effects of diabetes 
and its secondary diseases, particularly heart disease, since 
prior to that date.  

There is no indication of any earlier filed document that may 
be accepted as a formal or informal claim for TDIU, nor does 
the veteran assert that he submitted any other claim as to 
this specific issue.  Moreover, he has not appealed the 
effective date of service connection for heart disease.  
While the Board appreciates the veteran's argument, that he 
has been disabled due to the effects of these conditions for 
years, the actual date of claim is controlling under the law.  
There was no reasonably raised TDIU claim prior to that date.  
See Norris, 12 Vet. App. at 421.

Additionally, the Board notes that the records within the 
year prior to the January 11, 2002, do not demonstrate that 
the veteran was totally disabled and met the criteria for 
TDIU by reason of service-connected disabilities.  Again, the 
effective date for service connection for heart disease was 
January 11, 2002.  The award was granted based upon the date 
of claim for the disorder.  The Board notes that while the 
effective date of service connection for peripheral 
neuropathies of the lower extremities has been established as 
November 4, 2000, these disabilities were rated as zero 
percent disabling from that date, and as 10 percent disabling 
each from October 2001, then as 20 percent disabling each 
from January 11, 2002.  The combined disability rating, as 
reflected in a November 2003 rating decision, was 40 percent 
from November 4, 2000, 50 percent from October 2001, 80 
percent from January 11, 2002, 90 percent from January 17, 
2002, and 100 percent from December 4, 2002.

Thus, the veteran did not meet the criteria for 38 C.F.R. 
§ 4.16(a) prior to January 11, 2002.  He did not file a TDIU 
claim prior to that date.  In this case, there is no 
factually ascertainable evidence showing that the veteran was 
unemployable as a result of his service-connected conditions 
prior to January 11, 2002.

Although the Board appreciates the candid testimony of the 
veteran and his wife, it is bound by controlling law and 
regulation.  After a review of these laws and regulations, 
the Board can identify no date prior to January 11, 2002, 
which could serve as an effective date for the award of TDIU.  
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
earlier effective date for TDIU.


ORDER

Entitlement to an effective date earlier than January 11, 
2002, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


